
	
		II
		111th CONGRESS
		1st Session
		S. 1220
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Specter (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require that certain complex diagnostic laboratory
		  tests performed by an independent laboratory after a hospital outpatient
		  encounter or inpatient stay during which the specimen involved was collected
		  shall be treated as services for which payment may be made directly to the
		  laboratory under part B of title XVIII of the Social Security
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Access to Critical Lab Tests
			 Act.
		2.Findings; sense
			 of Congress
			(a)FindingsThe
			 Congress finds as follows:
				(1)Timely access to
			 laboratory testing is essential to ensure quality of care for patients.
				(2)Genetic and
			 molecular laboratory testing are the new cornerstones of high-quality,
			 cost-effective preventive medicine.
				(3)The completion of
			 the Human Genome Project in 2003 paved the way for a more sophisticated
			 understanding of disease causation, which has contributed to the advent of
			 personalized medicine.
				(4)Personalized
			 medicine is the application of genomic and molecular data to better target the
			 delivery of health care, facilitate the discovery and clinical testing of new
			 products, and help determine a patient’s predisposition to a particular disease
			 or condition.
				(5)Personalized
			 medicine offers the promise of smarter, more effective, and safer care as
			 physicians and patients become equipped with better information to guide
			 treatment decisions.
				(6)Some of the most
			 encouraging personalized medicine developments involve highly specialized
			 laboratory tests that, using biomarkers and vast stores of historical data,
			 provide individualized information that enable physicians and patients to
			 develop personalized treatment plans.
				(7)Several outdated
			 Medicare regulations for laboratory billing are obstructing access to highly
			 specialized laboratory tests and delaying patients’ diagnoses and treatments.
			 These same rules are discouraging investments in development of new
			 tests.
				(8)Realizing the
			 promise of personalized medicine will require improved regulation that
			 appropriately encourages development of and access to these specialized
			 tests.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)where practical,
			 Medicare regulations and policies should be written to promote development of
			 and access to the highly specialized laboratory tests referred to in subsection
			 (a)(6); and
				(2)the Medicare
			 regulation described in section 414.510 of title 42, Code of Federal
			 Regulations, is one such regulation that should be revised to permit
			 laboratories furnishing certain specialized tests to bill for and be paid
			 directly by Medicare for furnishing such tests.
				3.Treatment of
			 certain complex diagnostic laboratory tests
			(a)In
			 generalNotwithstanding
			 sections 1862(a)(14) and 1866(a)(1)(H)(i) of the Social Security Act (42 U.S.C.
			 1395y(a)(14) and 1395cc(a)(1)(H)(i)), in the case that a laboratory performs a
			 covered complex diagnostic laboratory test, with respect to a specimen
			 collected from an individual during a period in which the individual is a
			 patient of a hospital, if the test is performed after such period the Secretary
			 of Health and Human Services shall treat such test, for purposes of providing
			 direct payment to the laboratory under section 1833(h) or 1848 of such Act (42
			 U.S.C. 1395l(h) or 1395w–4), as if such specimen had been collected directly by
			 the laboratory.
			(b)Covered complex
			 diagnostic laboratory test definedFor purposes of this section,
			 the term covered complex diagnostic laboratory test means an
			 analysis—
				(1)of DNA, RNA, chromosomes, proteins, or
			 metabolites that detects, identifies, or quantitates genotypes, mutations,
			 chromosomal changes, biochemical changes, cell response, protein expression, or
			 gene expression or similar method or is a cancer chemotherapy sensitivity assay
			 or similar method, but does not include methods principally comprising routine
			 chemistry or routine immunology;
				(2)that is described
			 in section 1861(s)(3) of the Social Security Act (42 U.S.C.
			 1395x(s)(3));
				(3)that is developed
			 and performed by a laboratory which is independent of the hospital in which the
			 specimen involved was collected and not under any arrangements (as defined in
			 section 1861(w)(1) of such Act (42 U.S.C. 1395x(w)(1)); and
				(4)that is not
			 furnished by the hospital where the specimen was collected to a patient of such
			 hospital, directly or under arrangements (as defined in section 1861(w)(1) of
			 such Act (42 U.S.C. 1395x(w)(1))) made by such hospital.
				4.Effective
			 dateThe provisions of section
			 3 shall apply to tests furnished on or after the date of the enactment of this
			 Act.
		
